DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 01/24/2022.  Claims 1, 4-14 and 17-26 are pending in this application and have been considered below.  Claims 2-3 and 15-16 are canceled by the applicant.

3.	The nonstatutory double patenting rejection of the last office action to claim 1, 4-14 and 17-26 has not been resolved by the amendment.  No terminal disclaimer has been filed.  Therefore, the nonstatutory double patenting rejection of the last office action is not withdrawn.
	Please note, the examiner has made several attempts via telephone calls to reach out to applicant’s attorney to resolve the nonstatutory double patenting rejection; however, the examiner was unable get in touch with applicant’s attorney and was unable to leave a voicemail due to “mailbox being full”.

4.	The amendments to the claims, filed on 01/24/2022, have overcome the last office action rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kinget et al. (US 20130156076).  Therefore, the rejection under 35 U.S.C. 102(a)(1) of the last office action is withdrawn. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


6.	Claims 1, 4-14 and 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11063599 in view of Kinget et al. (US 20130156076). 
	For example:
Claims of instant application:
1. n apparatus, comprising: a phase locked loop (PLL) configured to generate a reference signal; a sub-sampling PLL (SS-PLL) connected to the PLL and configured to sub-sample the reference signal; a first pre-charge circuit connected between a sampling device of the SS-PLL and a first power supply voltage (VDD), the first pre-charge circuit configured to facilitate frequency locking of the SS-PLL: and a second pre-charge circuit connected between the sampling device and a second power supply voltage.






11. An apparatus, comprising: a phase locked loop (PLL) configured to generate a reference signal; a sub-sampling PLL (SS-PLL) connected to the PLL and configured to sub-sample the reference signal; a first pre-charge circuit connected to a sampling device of the SS-PLL, the first pre- charge circuit configured to facilitate frequency locking of the SS-PLL; a frequency locking loop (FLL) connected to the SS-PLL; a switch connected between the FLL and an output of the SS-PLL; and a coarse tuner connected between the output of the SS-PLL and an input of the SS-PLL to implement coarse tuning in the FLL loop before pre-charging by the first pre-charge circuit for frequency locking of the SS-PLL.
Claims of U.S. Patent No. 11063599:
1. An apparatus, comprising: a phase locked loop (PLL) configured to generate a reference signal; a sub-sampling PLL (SS-PLL) connected to the PLL and configured to sub-sample the reference signal; and a first pre-charge circuit connected to a sampling device of the SS-PLL and configured to allow an output voltage of the SS-PLL to transition to an operating voltage to indicate that a difference between two voltage inputs is zero on average.
a second pre-charge circuit connected between the sampling device of the SS-PLL and a second power supply voltage that is less than the first power supply voltage (VDD).

11. An apparatus, comprising: a phase locked loop (PLL) configured to generate a reference signal; a sub-sampling PLL (SS-PLL) connected to the PLL and configured to sub-sample the reference signal; a first pre-charge circuit connected to a sampling device of the SS-PLL and configured to allow an output voltage of the SS-PLL to transition to an operating voltage to indicate that a difference between two voltage inputs is zero on average; a frequency locking loop (FLL) connected to the SS-PLL; a switch connected between the FLL and an output of the SS-PLL; and a coarse tuner connected between the output of the SS-PLL and an input of the SS-PLL.


As shown above, the U.S. Patent No. 11063599 discloses all of the subject matter as described above except for specifically teaching the first pre-charge circuit configured to facilitate frequency locking of the SS-PLL.
However, Kinget in the same field of endeavor teaches the first pre-charge circuit configured to facilitate frequency locking of the SS-PLL (see equations 1-6 in par 0031-0035).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use transconductor Gm (pre-charge circuit) (308 in figure 3(a)) as taught by Kinget to modify the system and method of U.S. Patent No. 11063599 in order to provide convert the sampled signal into a current signal (par 0027) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631